DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     JOSHUA THOMAS SULLINS,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1960

                         [December 22, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Cheryl A. Caracuzzo,
Judge; L.T. Case No. 502017CF010428AXXXMB.

  Benjamin W. Buck, Jr. of Benjamin Buck Law, P.A., Tampa, for
appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.